COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                     FORT WORTH

                               NO. 02-17-00228-CR


SHELBY MARGARET SMITH                                            APPELLANT

                                          V.

THE STATE OF TEXAS                                                     STATE

                                       ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1421252

                                      ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

     We have considered “Appellant’s Motion For Voluntary Dismissal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we




     1
         See Tex. R. App. P. 47.4.
received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                               PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 26, 2017




                                      2